In our opinion the papers on appeal establish that there was a sufficiently broad agency or delegation of power by the defendant corporation to the person upon whom the summons was served to constitute him a managing agent of that defendant within the meaning and purview of subdivision 8 of section 228 of the Civil Practice Act. (Barrett v. American Tel. & Tel. Co., 138 N. Y. 491, 493; Taylor v. Granite State Provident Assn., 136 N. Y. 343, 346; Tauza v. Susquehanna Coal Co., 220 N. Y. 259, 270, and cases there cited.) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur. [See post, pp. 961, 1045.]